Citation Nr: 1750402	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include cervical spondylosis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board concludes that remand is necessary for additional development.

The May 2017 supplemental statement of the case (SSOC) indicated that the military personnel records for the Veteran and J. S. were reviewed.  While the Veteran's military personnel records were associated with the claims file, J. S.' military personnel records are not associated with the claims file.  The Board recognizes that the privacy rights of J. S. preclude the inclusion of J. S.' military personnel records in the Veteran's claims file to which the Veteran has access, without written authorization from J.S..  The RO's statements that J. S.' records do not contain evidence that the Veteran was in a motor vehicle accident with J. S. are not subject to the Board's own review of the records.  As such, the Veteran should be afforded the opportunity to contact J. S. and either obtain written authorization for inclusion of J. S.'s military personnel records in the Veteran's claims file, or obtain a verified copy of original relevant J. S.'s military personnel records, to include which demonstrate that the Veteran was in a motor vehicle accident with J. S., and submit such copy, with verification of the authenticity of the copy, to VA.  While the Board finds the Veteran is competent to report having been in a motor vehicle accident in service with J. S., the Board must also weigh the Veteran's credibility in this regard.

Further, during the May 2017 Board hearing the Veteran testified that he received private treatment relating to his neck disability and low back disability from Dr. P. in Tinkerville, Illinois.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C.A. § 5103A (c); 38 U.S.C.A. § 3.159 (c)(1).   

Regarding the Veteran's claims for entitlement to service connection for cervical spine and low back disabilities, remand is also required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with an examination.  Here, a September 2010 VA treatment record contains a diagnosis of cervical degenerative disc disease with cervical spondylosis; a February 2010 VA treatment record notes that the Veteran has "other arthritis in knee and lower back."  Therefore, there is competent evidence of diagnosed neck and low back disabilities.  At the August 2017 Board hearing the Veteran testified that he was involved in a motor vehicle accident during service while stationed in Germany.  Although the Veteran's service treatment records do not show that the Veteran was involved in a motor vehicle accident, the Veteran is competent to report lay-observable events and symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran has asserted that he has had neck and low back disabilities since service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disabilities may be associated with service.  Accordingly, remand is required for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either obtain written authorization from J. S. for inclusion of J. S.'s military personnel records in the Veteran's claims file, or obtain a verified copy of original relevant J. S.'s military personnel records from J. S., to include which demonstrate that the Veteran was in a motor vehicle accident with J. S., and submit such copy, with verification of the authenticity of the copy, to VA.  

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disabilities at issue on appeal since service.  The Board is specifically interested in records from Dr. P.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.

3.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability.  Provide a copy of this Remand and the record for the examiner to review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for all neck disability demonstrated since service, to include found on current examination or in the record.

b)  For each neck disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.

4.  After the development outlined in the first two directives, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  Provide a copy of this Remand and the record for the examiner to review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for all low back disability demonstrated since service, to include found on current examination or in the record.

b)  For each low back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.    

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for a neck disability and entitlement to service connection for a low back disability may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.     

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




